DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an inter-prediction unit configured to” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2019/0028731 A1) in view of Chen (US 2018/0098063 A1).
Regarding Claims 1, 7, Chuang discloses a method of decoding/encoding a video (e.g. abstract), the method comprising: generating an affine merge candidate list for a current block (e.g. Fig. 6 and Paragraph [0064]); specifying one of a plurality of affine merge candidates included in the affine merge candidate list (e.g. Paragraph [0064]); 
Although Chuang discloses deriving affine vectors and generating a prediction block; it implicitly discloses deriving offset data for the sub-block; and generating a sub prediction block for the sub-block is based on the affine vector and the offset data.
However, Chen teaches deriving offset data for the sub-block (e.g. Paragraph [0176-0177]); and generating a sub prediction block for the sub-block is based on the affine vector and the offset data (e.g. Paragraph [0175, 0218]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate adding offset as taught as Chen into the method of Chuang in order to comply with HEVC coding standard with more efficient coding.
Regarding Claims 6, 12, Chen teaches the offset data is an array for offset vectors of each prediction sample in the sub-block.
Regarding Claim 13, Chuang discloses a device for encoding a video (e.g. abstract), the device comprising: an inter-prediction unit (e.g. abstract) configured to: generate an affine merge candidate list for a current block (e.g. Fig. 6 and Paragraph [0064]); specify one of a plurality of affine merge candidates included in the affine merge candidate list (e.g. Paragraph [0064]); derive affine seed vectors of the specified merge candidate (e.g. Paragraph [0042]); derive a sub-block motion vector for a sub-
Although Chuang discloses deriving affine vectors and generating a prediction block; it implicitly discloses deriving offset data for the sub-block; and generating a sub prediction block for the sub-block is based on the affine vector and the offset data.
However, Chen teaches deriving offset data for the sub-block (e.g. Paragraph [0176-0177]); and generating a sub prediction block for the sub-block is based on the affine vector and the offset data (e.g. Paragraph [0175, 0218]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate adding offset as taught as Chen into the device of Chuang in order to comply with HEVC coding standard with more efficient coding.
Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2019/0028731 A1) in view of Chen (US 2018/0098063 A1) and Xu (US 2020/0021814 A1).
Regarding Claims 2, 8, Xu further teaches decoding/encoding a flag from a bitstream for determining whether the offset data is used, and wherein whether the offset data will be used in generating the sub prediction block is determined based on a value of the flag (e.g. abstract, Paragraph [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate offset flag as taught as Xu into the method of Chuang in view of Chen in order to comply with HEVC coding standard with more efficient coding.

Allowable Subject Matter
Claims 3-5, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US 2021/0195234 A1), discloses unified merge candidate list;
Piao (US 2019/0281285 A1), discloses coding method with partitions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/YULIN SUN/Primary Examiner, Art Unit 2485